DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on May 13, 2020, for application number 15/931,129. Claims 1-14 have been considered. Claims 1, 10, 13 and 14 are independent claims.
This action is made Non-Final.

Claim Objections
Claims 9 and 10 objected to because of the following informalities: Regarding claim 9, line 2 recites “cessation”, however, it may be a typo of “the cessation” because it may direct the “cessation” of the parent claim 8. Regarding Claim 10, lines 5-6 recites “a first edge cell”, however, line 5 recites another “a first edge cell”. Examiner suggests to amend the language as “the first edge cell” considering the context. Further, lines 12-13 recites “an overlying cell” and “the overlying cell”, however, it may be a typo of “an overlaying cell” and “the overlaying cell” to be coincident with other claim language and with the relevant disclosure in the specification.  Appropriate correction is required.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Adepalli (US Patent Application Publication US 20120185761 A1), referred to as Adepalli herein.
Kleinerman et al. (US Patent Application Publication US 20180367840 A1), referred to as Kleinerman herein.
Suwiryo et al. (US Patent Application Publication US 20080028290 A1), referred to as Suwiryo herein.
Beaver et al. (US Patent Application Publication US 20140365968 A1), referred to as Beaver herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adepalli.

independent claim 1, Adepalli discloses “A non-transitory computer readable medium containing instructions for enabling selective field expansion in an electronically displayed table (Adepalli, at Abstract and ¶ [0002], selects and expand spreadsheet cells), the instructions being configured to cause at least one processor to execute operations, comprising: 
rendering at least a portion of the electronic table on a display (id. at ¶ [0013], present a multiple input cell presentation that consists of a number of displayed input cells.), the electronic table including a plurality of cells, each cell associated with a unique row and column combination (id. at ¶ [0017] and FIG. 1, two dimensional grid of data input cells is a four column by five row grid.), wherein the rendered portion of the electronic table includes a plurality of cells including at least one edge cell containing information (id. at FIG. 1, the edge cell in the first row and the first column contains text information, TEAM A.); 
receiving a user input indicating a direction away from the edge cell (Examiner notes that current language indicates the direction of the user input is not clearly defined, as it could be any direction from the edge cell. id. at ¶¶ [0019]-[0020], the data input cell grid user interface allow the user to expand a particular data input cell, for example, moving one or more fingers in a determined manner across the touch screen display input.); 
in response to the user input, rendering the edge cell with a width wider than a default width to thereby display more information in the wider width than was displayed in the default width (id. at ¶ [0022], the expanded second input cell ; and 
upon termination of the user input, rendering the edge cell with the default width (Examiner notes that termination of the user input is not defined in the current claim. id. at ¶ [0023], teaches the expanded cell may be restored to a normal size upon detection of a predetermined input.).”
Independent claim 13 is directed towards a method equivalent to a non-transitory computer readable medium found in claim 1, and is therefore similarly rejected.
Independent claim 14 is directed towards a system equivalent to a non-transitory computer readable medium found in claim 1, and is therefore similarly rejected.
Regarding claim 3, Adepalli teaches all the limitation of independent claim 1. Adepalli further discloses “wherein the operations further comprise: continuously rendering the edge cell, from the wider width to the default width, so that the edge cell appears to continuously contract in width (Adepalli, at ¶ [0041], the input cell is returned to its normal, or original, size, and the processing ends, which means continuously renders the input cell be reduced in width.).”
Regarding claim 4, “wherein the operations further comprise: continuously rendering the edge cell, from the default width to the wider width, so that the edge cell appears to continuously expand in width (Adepalli, at ¶ [0040], teaches by determining if the selected input cell is not released, then the selected input cell is 
Regarding claim 5, “wherein the operations further comprise: running an application to determine a default width for at least one row or column (Examiner notes that the application set a default width of the cell. Adepalli, at ¶¶ [0002] and [0014], teaches example user interface of an application is forms with input cells or displays of spreadsheet cells that can receive data provided by a user, and the input cells are all displayed with a normal size, i.e. an original size, when it starts the application.).”
Regarding claim 6, “wherein the user input is received from at least one of: a touchscreen, an optical sensor, or a keyboard (Adepalli, at ¶ [0013], user input with a touch screen display.).”
Regarding claim 7, “wherein the user input is a continuous user input including a cell selection followed by a continuous dragging of the cell selection, thereby causing the selected cell to render as expanding in response to the continuous dragging (Adepalli, at ¶ [0019], teaches that to expand a particular data input cell by a touching of or tap the expansion icon and drag the expansion icon of the input cell to cause the resizing control to receive the commands to resize the selected input cell.).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adepalli in view of Kleinerman.
Regarding claim 2, Adepalli teaches all the limitation of independent claim 1. However, Adepalli does not explicitly teach “wherein the user input indicates a direction towards the edge cell, and wherein the operations further comprise rendering an additional portion of the electronic table in response to the received user input.”
Kleinerman is in the same field of displaying cells for the media content items (Kleinerman, at Abstract) that the input is a swipe gesture to scroll the content of the overview area (id. at ¶ [0065]), swipe in a horizontal direction (e.g., right-to-left) towards the focus area (id. at ¶ [0071]), then EPG becomes a dynamically adjusted version of the EPG 640A and depicts the cell in the focus area (id. at ¶ [0072]) as depicted at FIG. 6.
.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adepalli in view of Suwiryo.
Regarding claim 8, Adepalli teaches all the limitation of independent claim 1 and its dependent claim 7. Adepalli further teaches “wherein the operations further comprise: causing the selected cell to contract (Adepalli, at ¶ [0014], teaches user the user is able to select that the selected input cell be reduced in size if the user indicates that the input cell should be returned to its normal, or original, size by selecting and activating a cell restore icon as described at ¶ [0040].)” However, Adepalli does not explicitly teach “upon cessation of at least one of the continuous dragging or the cell selection.”
Suwiryo is in the same field of a dynamic column adjustment in a table widget (Suwiryo, at ¶ [0001]) that the user moves the pointing device with the depressed button to the left or right to set a new position of the resized columns, and when the user removes pressure from the depressed button of the pointing device, the JSP web page calls an OnMouseUp event that calls a DisableMouseMovement function (id. at ¶ [0031]).

Regarding claim 9, Adepalli teaches all the limitation of independent claim 1 and its dependent claims 7 and 8. Adepalli further teaches, at ¶ [0040], the selected input cell is released when the user indicates that the input cell should be returned to its normal, or original size, by selecting and activating a cell restore icon, and other suitable techniques are able to indicate that the input cell is released. However, Adepalli does not explicitly teach “wherein the cell selection further includes a click and wherein cessation includes a click release”, as the click is a mouse click of a button on the mouse.
Suwiryo is in the same field of a dynamic column adjustment in a table widget (Suwiryo, at ¶ [0001]) that When the user moves the pointing device with the depressed button to the left or right, the JSP web page calls an OnMouseMove event, which is equivalent to the a click and the user removes pressure from the depressed button of the pointing device, the JSP web page calls an OnMouseUp event, which is equivalent to a click release (id. at ¶ [0031]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Adepalli’s operation of selecting and activating a cell restore icon with use pointing device with the depressed button for selection and .

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaver in view of Adepalli.
Regarding independent claim 10, Beaver discloses “A non-transitory computer readable medium containing instructions for enabling displaying electronic document tables, the instructions being configured to cause at least one processor to execute operations, comprising: 
rendering a portion of an electronic table on a display (Beaver, at ¶ [0026], GUI is a table view with multiple cells.), the render portion including at least a first edge cell rendered at a … width and a second cell adjacent a first edge cell (id. at ¶ [0008], the GUI includes a first text string and a second text string having a width for each text string.); 
receiving a user input indicating a direction towards the first edge cell (id. at ¶ [0008], receiving input directed to the selectable element.); 
initially altering the first edge cell in a manner rendering the first edge cell at a reduced width less than the default width, in response to the received user input (id. at ¶ [0008], reducing a width of the wider of the first text string and the second text string.); and 
in response to continued received user input re-rending the display to cause at least one of the first edge cell and the second cell to render in an overlaying manner (id. at ¶ [0026], In response to a user making a swipe gesture on cell (from right to left), the cell is animated to expose elements or render in an overlaying manner to the cell as depicted at FIG. 3B.), where an overlying cell is rendered partially transparent to permit viewing of an underlying cell through the overlying cell (id. at ¶ [0028] and at FIGs. 5A-5D, an added cell with the label “HIJ” can appear to slide out from underneath the cell above (or below) with label “EFG, it is desirable to have translucent cells overlying a blurred background. This effect can be achieved by blurring the background using a blurring filter and changing the opacity of the cells so that they are translucent.).” Beaver further teaches in response to a user making a swipe gesture on cell (from right to left), the cell is animated to expose elements. However, Beaver does not explicitly teach the first edge cell rendered at a “default” width. 
Adepalli is in the same field of user interface displays spreadsheet cells into which users are able to enter information (Adepalli, at ¶ [0002]) that has a default input cell size (id. at ¶ [0014]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Beaver’s operations with a cell has a default size as taught by Adepalli because once the selected input cell is reduced in size, the user provided content is also able to be reduced in size to better fit the reduced size of the selected input cell (Adepalli, at ¶ [0014]).
Regarding claim 11, Beaver in view of Adepalli teaches all the limitation of independent claim 10. Beaver further teaches “wherein the first edge cell is partially transparent, and is rendered on top of the second edge cell (Beaver, at ¶¶ [0028]-
Regarding claim 12, Beaver in view of Adepalli teaches all the limitation of independent claim 10. Beaver further teaches “wherein the second edge cell is partially transparent, and is rendered on top of the first edge cell (Beaver, at ¶ [0029], animates the adding or deleting of cells over blurred background content, which means adding or deleting of cells are on top of the existing cell, compositing overlapping cells on the blurred background, and adjusting the opacity of the top cell, so that the top cell becomes partially transparent.).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tedesco et al., US 10614616 B1 (A plurality of cells and plurality of subcells are overlaid).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144